Title: To Thomas Jefferson from Edmund Bacon, 25 January 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.Jany 25, 22In my bargain with Mr Randolph I am intitled to one barril of flour. in his absence I suppose I had as well ask you for it. I would also like to buy of you one other barril. they are now grinding some tollerable good wheat and when that is gone. I dont imagin they will have any more this season and if you want any for your own use I think now is the time to get it. unless you Chuse to get it. from Mr Craven who make better than Shadwell MillsI am yours &cE: Bacon